Name: Commission Regulation (EEC) No 137/79 of 19 December 1978 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 79 Official Journal of the European Communities No L 20/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 137/79 of 19 December 1978 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States Whereas, in order to standardize the documents used in international trade, the form on which the certifi ­ cate is made out proving that the catches of vessels of Member States or the products obtained on board these vessels satisfy the conditions laid down by Article 9 (2) of the Treaty should be aligned as far as possible on the layout key drawn up under the auspices of the United Nations Economic Commis ­ sion for Europe, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 10 (2) thereof, Whereas Commission Decision 64/503/EEC on the institution of a special method of administrative coop ­ eration for applying intra-Community treatment to the fishery catches of vessels of Member States ( ! ) has been amended a number of times, and in the last instance by Decision 74/476/EEC (2) ; whereas, in the interests of clarity, the provisions of this Decision should now be revised ; Whereas these provisions include a number of obliga ­ tions to which Community citizens are directly subject and they should therefore be given the form of a Commission Regulation ; Whereas, without prejudice to the provisions esta ­ blishing a Community procedure for conserving and managing fish stocks, rules are needed to cover certain types of processing, carried out on board vessels of Member States , of the catches of the said vessels and to ensure that the resulting products satisfy the condi ­ tions laid down in Article 9 (2) of the Treaty ; Whereas rules are needed to cover certain cases where the catches or resulting products referred to above are transhipped on to another vessel of a Member State or landed in a country or territory outside the Commu ­ nity before being imported into the said Community, and rules are also needed to ensure the identification of the catches or resulting products and the obser ­ vance of the conditions laid down in Article 9 (2) of the Treaty ; Article 1 There is hereby introduced, by way of administrative cooperation as referred to in the first subparagraph of Article 10 (2) of the Treaty, a document T2M. The purpose of this document shall be to prove that fishery catches made by vessels of Member States and imported into the Community, either in their natural state or after being subjected on board vessels of Member States to a process which does not remove the resulting products from the scope of Chapter 3 or heading No 15.04 or 23.01 of the Common Customs Tariff satisfy the conditions laid down by Article 9 (2) of the Treaty establishing the European Economic Community. Article 2 The catches or resulting products referred to in Article 1 shall be the subject of a T2M document completed in accordance with Articles 5 to 9 whenever : (a) the vessel which made the catch and, where appro ­ priate, processed it on board carries it direct to a Member State other than that of the said vessel : (!) OJ No 137, 28 . 8 . 1964, p . 2293/64 . (2 ) OJ No L 259, 25 . 9 . 1974, p . 8 . No L 20/2 Official Journal of the European Communities 27. 1 . 79 8 . The T2M form shall be completed in one of the official Community languages either in typescript or legibly in manuscript ; if the latter, in ink and in printed characters . No erasures or alterations may be made . Amendments shall be made by striking out the incorrect particulars and, where appropriate , adding those required. Any such amendments must be initia ­ lled by the person who signed the declaration containing them. (b) a vessel , being a vessel of a Member State, on to which the catch was transhipped from the vessel specified in (a) processes the catch on board and carries the resulting products direct to the Commu ­ nity ; (c) a vessel other than that specified in (a) or (b), being a vessel of a Member State, on to which the catch or resulting products have been transhipped carries it or them direct to the Community ; (d) one of the vessels specified in (a), (b) or (c) carries the catch or resulting products direct to a country or territory outside the Community, whence they are transported to the Community. Article 4 A booklet of T2M forms shall be issued, at the request of the shipowner or his representative by the customs authorities of the port of registry or home port of the vessel . It shall be issued only when the shipowner or his representative has completed, in the language of the form, boxes Nos 1 and 2 of all the originals and copies of the forms contained in the booklet. When issuing the booklet, these customs authorities shall complete box No 3 of all the originals and copies of the forms in the booklet . Article 5 The master of the vessel making a catch shall complete boxes Nos 4, 5 and 8 of the original and the copy of one of the forms in the booklet : (a) whenever catches are landed in a Member State other than that to which his vessel belongs ; (b) whenever catches ate transhipped on to another vessel belonging to a Member State ; (c) whenever catches are landed in a country or terri ­ tory outside the Community. Article 3 1 . The form on which the T2M document is made out shall conform to the specimen shown in Annex A. 2 . The paper used for the original shall be free of mechanical pulp, dressed for writing purposes and weigh at least 55 g/m2 . It shall have printed on both back and front a green guilloche pattern background so as to reveal any falsification by mechanical or chem ­ ical means . 3 . The size of the T2M forms shall be 210 x 297 mm ; a tolerance of  5 or +8 being allowed in the length . 4. The form shall be printed in one of the official Community languages specified by the competent authorities of the Member State to which the vessel belongs. 5 . The T2M forms shall be bound in booklets of 10, there being one detachable original and one non ­ detachable carbon copy of each form . Page 2 of the cover of the booklet shall contain the notes shown in Annex B. 6. Each T2M form shall have an individual serial number. This number shall be the same for both orig ­ inal and Copy. 7 . Member States may themselves print the T2M forms and assemble them in booklets, or entrust the work to printers appointed by them . In the latter case, reference to the appointment must appear on page 1 of the cover of each booklet and on the original of each form . Furthermore, the page 1 in question and the original of each form must bear the name and address of the printer or a mark by which he can be identified . Article 6 Where the catch has been processed on board the vessel which caught it and the resulting products fall within heading No 15.04 or 23.01 of the Common Customs Tariff, the master of the said vessel shall complete boxes Nos 4 to 8 of the original and the copy of the T2M document concerned and shall record the processing in the log book of his vessel . Article 7 In the case of transhipment of the catch referred to in Article 5 (b) or of the resulting products referred to in Article 6, box No 9 of the original and copy of the T2M document shall also be completed and the tran ­ shipment declaration shall be signed by the two 27. 1 . 79 Official Journal of the European Communities No L 20/3 masters concerned . The original of the T2M docu ­ ment shall be given to the master of the vessel on to which the catch or resulting products are transhipped, the transhipment operation being recorded in the log book of each vessel . been under customs control throughout their stay in the country or territory in question and have undergone no handling or processing there other than that necessary for their preservation ; (b) specify the dates of arrival and departure of the catch or resulting products and the means of trans ­ port used for the re-exportation thereof to the Community. In the absence of this certificate, the customs authori ­ ties of the Member State into which the fishery catch or resulting products are brought may accept any other document recognized by them as having equiva ­ lent effect . Article 8 Where the processing referred to in Article 6 is carried out on board another vessel , belonging to a Member State, on to which the catch has been tran ­ shipped, the master of this vessel shall complete boxes Nos 6, 7 and 10 of the original of the T2M document given to him when the catch was transhipped and shall record the processing in the log book of his vessel . Article 11 Packings presented at the same time as the catch or resulting products referred to in Article 1 to which the T2M document relates shall be accorded intra- Community treatment only if a document proving their Community nature is supplied to the customs authorities. Article 9 In the case of a second transhipment of the catch referred to in Article 5 (b) or the resulting products referred to in Article 6, or in the case of transhipment of the resulting products referred to in Article 8 , box No 1 1 of the original of the T2M document shall also be completed and the transhipment declaration shall be signed by the two masters concerned . The original of the T2M document shall be given to the master of the vessel on to which the catch or the resulting products are transhipped, the transhipment operation being recorded in the log book of each vessel . Article 12 Each time the fishing vessel returns to its port of registry or home port, if use has been made since its departure of the booklet of T2M forms, the owner or his representative shall be required to produce the booklet at the customs office of issue so that the dupli ­ cate copies may be examined . He shall also produce the booklet whenever so required by the customs authorities . The booklet shall be returned to the holder after each examination until all the forms have been used . Article 13 When a vessel to which a booklet of T2M forms as referred to in Article 3 has been issued ceases to satisfy all the requisite conditions for according its catch intra-Community treatment in other Member States before all the forms have been used, the booklet shall be returned immediately to the customs office of issue . Article 10 1 . The original of the T2M document completed as provided for in Article 5 and, where appropriate, in Articles 6 to 9 shall be presented to the customs office where the catch or resulting products as referred to in Article 1 to which it relates are declared for the purpose of being entered to a customs procedure . These authorities shall have the right to require a translation . They may further require, in order to check the entries on the T2M document, the produc ­ tion of all relevant documents, and in particular the ship's papers of the vessels referred to in Article 2 (a), (b) and (c). 2. Where the catch or resulting products referred to in Article 1 and to which the T2M document relates have been landed in a country or territory outside the Community, that document shall be valid only if accompanied by a certificate from the customs authori ­ ties of that country or territory. This certificate shall : (a) contain a statement that the catch or resulting products to which the said document relates have Article 14 In order that the provisions of this Regulation may be properly applied, Member States shall afford each other assistance in verifying the authenticity of T2M documents and the accuracy of the entries thereon . No L 20/4 Official Journal of the European Communities 27. 1 . 79 Article 15 Decision 64/503/EEC is hereby repealed . However, its provisions shall continue to be applicable to movement certificate forms DD5 conforming to the specimen annexed to that Decision which have been countersigned by the customs authorities before the date on which this Regulation enters into force . Article 16 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission EUROPEAN COMMUNITY ANNEX A 1 Shipowner (full name and address ) T2M No A 000000ORIGINAL DOCUMENT PROVIDING EVIDENCE THAT CATCHES MADE BY VESSELS OF MEMBER STATES SATISFY THE CONDITIONS OF ARTICLE 9(2) OF THE EEC TREATY 2 Name and type of vessel Registered number Port of registry or home port See the notes on page 2 of the cover of the bookletbefore filling in the form 3 CUSTOMS CERTIFICATE The undersigned Customs officer hereby certifies that catches made by- the vessel shown in box no 2 and, where appli ­ cable , processed on board that vessel or on board the vessel shown in box no 9 and , where applicable, transhipped at sea onto the vessels shown in boxes nos 9 and 11 satisfy the conditions of article 9(2) of the EEC Treaty. Customs office : Member State : Date : (Signature) (Stamp) 4 Number and kind of packages (1 )  Description of catch 5 Gross weight (kg ! 6 Number and kind of packages (1 )  Description of products resulting from processing of catch 7 Gross weight (kg) 8 DECLARATION BY THE MASTER OF THE VESSEL WHICH MADE THE CATCH I the undersigned, (full name), Master of the vessel shown in box no 2, de ­ clare that the catch described in boxes nos 4 and 5 of this document  has been made by my vessel and that the preparation of this document has been recorded on page of the ships logbook  has undergone on board my vessel processing which has been recorded on page of the ships logbook and that the products resulting from this processing are shown in boxes nos 6 and 7 of this document (2) Date : (Signature) 9 DECLARATION IN THE EVENT OF A FIRST TRANSHIPMENT AT SEA ONTO ANOTHER VESSEL OF A MEMBER STATE The catch or resulting products referred to in this document have been transhipped at sea onto the following vessel : a) name and type b) registered number d) full name of Masterc) port of registry or home port The transhipment has been recorded on page logbook of the vessel which made the catch of the The transhipment has been recorded on page of the log ­ book of the vessel onto which the catch or resulting products have been transhipped Date : ( Signature of the Master of the vessel which made the catch) (Signature of the Master of the vessel onto which the catch or the resulting products have been transhipped) ( 1 ) W he re ap pr op ria te , st a te " i n b u lk " ( 2 ) D el et e w he n n o pr oc es si ng ta k es pl ac e 10 DECLARATION WHEN PROCESSING TAKES PLACE ON BOARD THE VESSEL ONTO WHICH THE CATCH HAS BEEN TRANSHIPPED The catch referred to in boxes nos 4 and 5 of this document has undergone on board my vessel processing which has been recorded on page of the ships logbook and the products resulting from this processing are shown in boxes nos 6 and 7 of this document. Date : (Signature of Master) Continued overleaf 11 DECLARATION IN THE EVENT OF A SECOND TRANSHIPMENT AT SEA ONTO ANOTHER VESSEL OF A MEMBER STATE The catch or resulting products referred to in this document have been transhipped at sea onto the following vessel : a) name and type b) registered number c) port of registry or home port c) full name of Master The transhipment has been recorded on page of the logbook of the vessel from which the catch or resulting products have been transhipped The transhipment has been recorded on page of the log ­ book of the vessel onto which the catch or resulting products have been transhipped Date : (Signature of the Master of the vessel from which the catch or resulting products have been transhipped) (Signature of the Master of the vessel onto which the catch or resulting products have been transhipped) NOTES A. When the catch undergoes processing on board the vessel onto which it has been transhipped and the resulting products fall within heading no 15.04 (fats and oils of fish and marine mammals) or 23.01 (flours and meals of fish , crustaceans or mol ­ luscs) of the Common Customs Tariff, the Master of this vessel must complete boxes nos 6, 7 and 10 of the original of the form given to him when the transhipment took place . B. When the catch or resulting products are transhipped for a second time or when the resulting products referred to in A above are transhipped , box no 11 of the original of the form must be completed . This box must be signed by the two Masters concerned and the form given to the Master of the vessel onto which the catch or resulting products have been transhipped . C. The boxes referred to in A and B above must be completed in one of the official Community languages , either in typescript or legibly in manuscript , if the latter, in ink and in printed characters . No erasures or alterations may be made . Amendments must be made by striking out the incorrect particulars and , where appropriate , adding those required . Any such amend ­ ments must be initialled by the person who signed the declaration containing them . D. The original of the form used must be given to the Customs authorities of the Member State in which the catch or resulting products to which it relates are declared for the purpose of being entered to a Customs procedure. 12 REQUEST FOR VERIFICATION Verification of the authenticity of this document and the accuracy of the information contained therein is required . 13 RESULT OF VERIFICATION (1 ) Verification carried out shows that this document was issued by the Customs office indicated and that the information contained therein is accurate. does not meet the requirements as to authenticity and regularity (See remarks below) At At on (Place of signature) (Date ) (Place of signature) (Date) (Signature) (Stamp) (Signature) (Stamp) ( 1 ) Place an X where applicable REMARKS EUROPEAN COMMUNITY 1 Shipowner (full name and address ) 000000T2M No ACOPY DOCUMENT PROVIDING EVIDENCE THAT CATCHES MADE BY VESSELS OF MEMBER STATES SATISFY THE CONDITIONS OF ARTICLE 9(2) OF THE EEC TREATY 2 Name and type of vessel Registered number Port of registry or home port See the notes on page 2 of the cover of the bookletbefore filling in the form 3 CUSTOMS CERTIFICATE The undersigned Customs officer hereby certifies that catches made by the vessel shown in box no 2 and , where appli ­ cable , processed on board that vessel or on board the vessel shown in box no 9 and , where applicable , transhipped at sea onto the vessels shown in boxes nos 9 and 11 satisfy the conditions of article 9(2) of the EEC Treaty . Customs office : Member State : Date : ( Signature) (Stamp) 4 Number and kind of packages (1 )  Description of catch 5 Gross weight (kg) j7 Gross weight (kg)6 Number and kind of packages (1 )  Description of products resulting from processing of catch 8 DECLARATION BY THE MASTER OF THE VESSEL WHICH MADE THE CATCH I the undersigned , (full name), Master of the vessel shown in box no 2 , de ­ clare that the catch described in boxes nos 4 and 5 of this document  has been made by my vessel and that the preparation of this document has been recorded on page of the ships logbook  has undergone on board my vessel processing which has been recorded on page of the ships logbook and that the products resulting from this processing are shown in boxes nos 6 and 7 of this document (2) Date : ( Signature), 9 DECLARATION IN THE EVENT OF A FIRST TRANSHIPMENT AT SEA ONTO ANOTHER VESSEL OF A MEMBER STATE The catch or resulting products referred to in this document have been transhipped at sea onto the following vessel : a) name and type c) port of registry or home port b) registered number d ) full name of Master The transhipment has been recorded on'page of the logbook of the vessel which made the catch The transhipment has been recorded on page of the log ­ book of the vessel onto which the catch or resulting products have been transhipped Date : (Signature of the Master of the vessel which made the catch) (Signature of the Master of the vessel onto which the catch or the resulting products have been transhipped) ( 1 ) W he re ap pr op ria te , st a te " i n b u lk " ( 2 ) D el et e w he n n o pr oc es si ng ta k es pl ac e No L 20/8 Official Journal of the European Communities 27. 1 . 79 ANNEX B NOTES (to appear on page 2 of the cover of the booklet) 1 . This booklet contains 10 forms, each consisting of an original and a copy. 2. The forms must be completed in typescript or legibly in manuscript ; if the latter, in ink and in printed characters . No erasures or alterations may be made. Amendments must be made by striking out the incorrect particulars and adding those required where appropriate. Any such amendments must be initialled by the person who signed the declaration containing them. 3 .  Boxes Nos 1 and 2 of the form must be completed in the language in which the form is printed.  Boxes Nos 4 to 11 of the form must be completed in one of the official Community languages . 4. The master of the vessel which has made the catch must complete boxes Nos 4, 5 and 8 of the original and copy of a form : (a) whenever he lands the catch in a Member State other than that to which his vessel belongs ; (b) whenever he tranships the catch on to another vessel of a Member State ; (c) whenever he lands the catch in a country or territory outside the Community. 5 . When the catch undergoes processing on board the vessel which made the catch and the resulting products fall within heading No 15.04 (fats and oils of fish and marine mammals) or 23.01 (flours and meals of fish, crustaceans or molluscs) of the Common Customs Tariff, the master of the vessel must complete boxes Nos 4 to 8 of the original and of the copy of the form . 6 . When the catch or resulting products referred to in 5 above are transhipped at sea, box No 9 of the original and of the copy of the form must be completed. This box must be signed by the two masters concerned and the original given to the master of the vessel on to which the catch or resulting products have been transhipped. 7 . When the catch undergoes the processing referred to in 5 above on board the vessel on to which it has been transhipped, the master of this vessel must complete boxes Nos 6, 7 and 10 of the original of the form given to him by the master of the vessel which made the catch . 8 . When the catch or resulting products referred to in 5 above are transhipped for a second time or when the resulting products referred to in 7 above are transhipped, box No 1 1 of the original of the form must be completed. This box must be signed by the two masters concerned and the form given to the master of the vessel on to which the catch or resulting products have been tran ­ shipped. 9 . The original of the form used must be given to the customs authorities of the Member State in which the catch or resulting products to which it relates are declared for the purpose of being entered to a customs procedure . In the case of transhipment, it must be given to the master of the vessel on to which the catch or resulting products have been transhipped . 1 0 . The booklet must be produced to the customs authorities whenever the fishing vessel returns to its port of registry or home port, if the booklet has been used sincc its departure . The booklet must also be submitted whenever so required by the customs authorities. 1 1 . The booklet must be returned to the customs authorities by which it was issud when the vessel to which the booklet relates ceases to fulfil the conditions laid down or when all the copies contained in the booklet have been used.